Criminal prosecution, tried upon an indictment charging the defendant, in three separate counts, with violations of the prohibition laws.
From an adverse verdict, and judgment pronounced thereon, the defendant appeals.
The chief exception presented on the record is the one directed to the refusal of the trial court to grant the defendant's motion for dismissal of the action or for judgment as of nonsuit, made under C. S., 4643, after the State had produced its evidence and rested its case. Viewing the evidence in the light most favorable to the State, the accepted position on a motion of this kind, we think the trial court was justified in submitting the case to the jury, and that the verdict is supported by the evidence.
No benefit would be derived from detailing the testimony of the several witnesses, as the only question before us is whether it is sufficient to carry the case to the jury, and we think it is.
No error.